Case: 2:20-cv-00055-DLB-CJS Doc #: 1-2 Filed: 04/14/20 Page: 1 of 20 - Page ID#: 7




               EXHIBIT 1
          Case: 2:20-cv-00055-DLB-CJS Doc #: 1-2 Filed: 04/14/20 Page: 2 of 20 - Page ID#: 8




                                                                                                                        A3M / ALL
                                                                                                     Transmittal Number: 21331131
Notice of Service of Process                                                                            Date Processed: 03/26/2020

Primary Contact:           Sharon Brooks - MS 08-A
                           The Travelers Companies, Inc.
                           One Tower Square
                           Rm 8MS
                           Hartford, CT 06183

Entity:                                       Travelers Casualty Insurance Company of America
                                              Entity ID Number 2317367
Entity Served:                                Travelers Casualty Insurance Company of A
Title of Action:                              Michael A. Venneman, CPA Psc vs. Travelers Casualty Insurance Company of
                                              America
Matter Name/ID:                               Michael A. Venneman, CPA Psc vs. Travelers Casualty Insurance Company of
                                              America (10142033)
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Contract
Court/Agency:                                 Campbell County Circuit Court, KY
Case/Reference No:                            20-CI-00274
Jurisdiction Served:                          Kentucky
Date Served on CSC:                           03/25/2020
Answer or Appearance Due:                     20 Days
Originally Served On:                         CSC
How Served:                                   Certified Mail
Sender Information:                           John C. Hayden
                                              859-491-1000

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
           Case: 2:20-cv-00055-DLB-CJS Doc #: 1-2 Filed: 04/14/20 Page: 3 of 20 - Page ID#: 9

 AOC-E-105         Sum Code: CI
 Rev. 9-14                                                                              Case #: 20-CI-00274
 Commonwealth of Kentucky                                                               court: CIRCUIT
 Court of Justice Courts.ky.gov
                                                                                        County: CAMPBELL
 CR 4.02; Cr Official Form 1                     CIVIL SUMMONS


Plantiff, MICHAEL A. VENNEMAN, CPA PSC VS. TRAVELERS CASUALTY INSURANC, Defendant


   TO: TRAVELERS CASUALTY INSURANCE COMPANY OF A
           SERVE: CORPORATION SERVICE COMPANY
           421 WEST MAIN STREET
           FRANKFORT, KY 40601

The Commonwealth of Kentucky to Defendant:


   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document deiivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the
document delivered to you with this Summons.




                                                         Campbell Circuit Clerk
                                                         Date: 3/18/2020




                                                 Proof of Service
   This Summons was:

❑ Served by delivering a true copy and the Complaint (or other initiating document)

     To:

❑ Not Served because:


   Date:                          , 20
                                                                                             Served By


                                                                                                Title

Summons ID: 232666316468073@00000188158
CIRCUIT: 20-CI-00274 Certified Mail
MICHAEL A. VENNEMAN, CPA PSC VS. TRAVELERS CASUALTY INSURANC

                                                      Page 1 of 1                               eFiled
         Case: 2:20-cv-00055-DLB-CJS Doc #: 1-2 Filed: 04/14/20 Page: 4 of 20 - Page ID#: 10
                    im
     Fileci                     20-CI-00274       03/18l2020                  Taunya Nolan Jack, Campbell Circuit Clerk

                                                                                       ,


                                               COMMONWEALTH OF KENTUCKY
                                                 CAMPBELL CIRCUIT COURT
                                                      DIVISION
                                                 CASE NO. 20-CI-

              MICHAEL A. VENNEMAN, CPA PSC                                         '

              and

              E-PAY, INC.                                                                                   PLAINTIFFS

              -v:

              TRAVELERS CASUALTY INSURANCE COMPANY OF AMERICA
              Serve: Corporation Service Company
                     421 West Main Street
                     Frankfort, Kentucky 40601                                                             DEFENDANT

                                                      --------------------
                                           ~                   COMPLAINT
                                                      - - - - - - - - - - - - - - - - - - - -
                                                                                                1


                         The Plaintiffs allege:

                                                                  PARTIES

                         1.Plaintiff Michael A. Venneman, CPA PSC is a professional service corporation organized

              and existing under the laws of the Commonwealth ofKentucky and is licensed to provide accounting

              and payroll services, tax preparation and advice to its Kentucky clients.

                         2. Plaint'iff E-pay, Inc. is a for-profit corporation organized and existing under the laws of

              the Commonwealth of Kentucky and is in the business of making payroll deposits and

              disbursements electronically.

                         3. The Defendant, Travelers Casualty lnsurance Company of America is an entity the exact

              nature of which is unknown to the Plaintiff, but is an insurer organized and existing under the laws
IJ
              of the State of Connecticut, is authorized to do business in the Commonwealth of Kentucky, and


                                                                        1
                                                                                                      3                    M


     Filed                      20-CI-00274       03l18/2020                  Taunya Nolan Jack, Carnpbell Circuit Clerk
   Case: 2:20-cv-00055-DLB-CJS Doc #: 1-2 Filed: 04/14/20 Page: 5 of 20 - Page ID#: 11
Filed                  20-CI-00274     03/18/2020              Taunya Flolan Jack, Campbell Circuit Clerk




        whose agent for service of process is listed in the caption.

                                           FACTUAL ALLEGATIONS

               4. On or about August 6, 2015, Plaintiffs purchased a contract of insurance, policy #680-

        2G554600, from the Defendant that has been periodically renewed. (See Exhibit A, which is

        attached hereto and incorporated herein by reference.)

               5. By said contract, the Plaintiffs were protected against, inter alia, forgery or alteration (see

        page 7 of Exhibit A); and computer fraud (see page 4 of a 5 page "Accountants Endorsement"

        addendum also part of Exhibit A).

               6. On or about March 27`h, 20,18, Plaintiffs entered into a contract with someone believed

        to be Tim Spencer to-process payroll deposits allegedly for TK Management Inc. (See Exhibit B.)

               7. On or about March 301h 2018, the person claiming to be Tim Spencer or his agent

        withdrew a deposit from the payroll account in an amount in excess of six figures and based upon

        information and belief, disbursed said funds out of the country via Western Union.

               8. Plaintiffs thereafter made a claim with the Defendant, claim #DHR4194 on policy #680-

        2G554600, which claim was denied on January 16, 2020. (See Exhibit C.)

                                  COUNT I- FORGERY OR ALTERATION

               9. Plaintiffs incorporate herein by reference the allegations of paragr'aphs one through eight

        inclusively.

               10.The language of section i(page 7, Exhibit A) reads "Forgery or Alteration (1) We will

        pay for loss resulting directly from "forgery" or alteration of checks, drafts or promissosry notes,

        or r similar written promises, orders or directions to pay a sum certain in.money that are made or          ~
                                                                                                                    0
                                                                                                                    a
                                                                                                                    0
                                                                                                                    0
                                                                                                                    0
        drawn upon you or made or drawn by one acting as an agent or purported to have been so made or              0
                                                                                                                    N
                                                                                                                    O
                                                                                                                    O
                                                                                                                    O
                                                                                                                    O
                                                                                                                    O


                                                           2
                                                                                                                    ~




Fiied                  20-CI-00274     03/18/2020              Taunya IVolan Jack, Campbell Circuit Clerk
   Case: 2:20-cv-00055-DLB-CJS Doc #: 1-2 Filed: 04/14/20 Page: 6 of 20 - Page ID#: 12
Fiied                  20-CI-00274    03/18/2020             Taunya fVolan Jack, Campbell Circuit Clerk




        drawn." (Emphasis added.)

               11.Forgery is defined in section 12, page 37 of Exhibit A to mean "the signing of the name

        of another person or organization with intent to deceive".

               12. Plaintiffs allege that Exhibit B is such a forgery or alteration for which the limit of

        liability is $25,000.00 (Section i 4 page 8 Exhibit A).

                                     COUNT TWO - COMPUTER FRAUD

               13. Plaintiffs incorporate herein by,reference the allegations of paragraphs one through

        twelve inclusively.

               14. The language of section b(page 4 of a 5 page "Accountants Endorsement" addendum

        also part of Exhibit A) reads "Computer Fraud (1) When a Limit of Insurance is shown in the

        Declarations for Business Personal Property at the described premises, you may extend that

        insurance to apply to loss of or damage to Business Personal Property restilting from the use of any

        computer to fraudulently cause a transfer of that property from inside the building at the described

        premises or banking premises. "

               15. The limit of insurance for Count I was $25,000.00.

               16.Business personal property is defined as "Money and Securities" (Section b(4), page 1_

        Exhibit A).

               17.The limit of insurance for computer fraud is $10,000.00 (Section b(4), page 4 of a 5 page
                                                                                                               L
        "Accountants Endorsement" addendum also part of Exhibit A).

                                COUNT THREE - BREACH OF CONTRACT

               18. Plaintiffs incorporate herein by reference the allegations of paragraphs one through

        seventeen inclusively


                                                         3
                                                                                                               ~
                                                                                                               ~



Filed                  20-CI-00274, 03/18/2020               Taunya fVolan Jack, Campbell Circuit Clerk
   Case: 2:20-cv-00055-DLB-CJS Doc #: 1-2 Filed: 04/14/20 Page: 7 of 20 - Page ID#: 13
Filed                  20-CI-00274 03/18/2020                 Taunya Nolan Jack, Campbell Circuit Clerk




                19. Defendant contracted to cover forgery and alteration, and further, contracted to cover

        computer fraud, and has failed or iefused to do so.

                20. Defendant has breached its contract with Plaintiffs.

                21. Plaintiffs are entitled to contract damages, i.e., $35,000.00.

                         COUNT FOUR - BREACH OF AN IMPLIED CONTRACT

               22. Plaintiffs incorporate herein by reference the allegations of paragraphs one through

        twenty-one inclusively.

               23. Defendant drafted, provided and sold the contract which is the subject of this action, and

        even if there is some convoluted interpretation by which the Defendant could avoid liability, the

        purpose of said contract apparent to a reasonable person is impliedly to cover forgery and alteration,

        and further, to cover computer fraud, and the Defendant has failed or refused to do so.

               24. Defendant has breached its contract with Plaintiffs.

               25. Plaintiffs are entitled to contract damages, i.e., $35,000.00.

                                  COUNT FIVE - DETRIMENTAL RELIANCE

               26.Plaintiffs incorporate herein by reference the allegations of paragraphs one through

        twenty-five inclusively.

               27. Based upon the contract which the Defendant drafted, provided and sold, and regardless

        of whether said contract is express or implied, the Plaintiffs relied to their detriment upon said

        contract for protection from forgery or alteration, and computer fraud.

               28. Plaintiffs have been damaged in an amount far in excess of the contract's minimum
                                                                                                                 ~
        $35,000.00 coverage ($25,000:00 for forgery or alteration and then $10,000.00 for computer fraud)        0
                                                                                                                 0
                                                                                                                 Q
                                                                                                                 0
                                                                                                                 0
                         COUNT SIX - FRAUD AND/OR MISREPRESENTATION                                              0
                                                                                                                 ~
                                                                                                                 0
                                                                                                                 0
                                                                                                                 0
                                                                                                                 0
                                                                                                                 0

                                                          4                                                      ~
                                                                                                                 M

Filed                  20-CI-00274 03/18/2020                 Taunya Nolan Jack, Campbell Circuit Clerk
    Case: 2:20-cv-00055-DLB-CJS Doc #: 1-2 Filed: 04/14/20 Page: 8 of 20 - Page ID#: 14
Filed             20-CI-00274 03118/2020      Taunya Nolan Jack, Campbell Circuit Clerk




               29. Plaintiffs incorporate herein by reference the allegations of paragraphs one through

        twenty-eight inclusively.

               32. A fair reading of Policy #680-2G554600, drafted, provided and sold by the Defendant

        to Plaintiffs leads a reasonable person to believe that the Defendant covers for forgery or alteration

        up to $25,000.00, and upon the exhaustion of the limit of insurance, further covers computer fraud

        for an additional $10,000.00.

               33. The Defendant's denial of the Plaintiffs' claim is at best a misrepresentation of

        Defendant's coverage.

               34. The Defendant's denial of the Plaintiffs' claim is at worst a fraud upon Plaintiffs.

                                         COUNT SEVEN - BAD FAITH

               35. Plaintiffs incorporate herein by reference the allegations of paragraphs one through

        thirty-four inclusively.

               36. The Defendant's denial of the Plaintiffs' claim is an act of bad faith.

               37. Plaintiffs are entitled to both compensatory and puriitive damages.

               WHEREFORE, the Plaintiffs pray for a Judgment against the Defendant consistent with

        this Court's minimal jurisdictional limit, punitive damages, court costs and all proper relief.

                                                              /s/Johm C. Hayden
                                                              JOHN C. HAYDEN                 Ky Bar #92059
                                                              505 York Street
                                                              Newport, Kentucky 41071
                                                              (859) 491-1000    ,
                                                              Fax: (859) 491-0078
                                                              johnhaydenlaw@gmail.com
                                                                                                                 ~
                                                              /s/Richard A. Jarvis ,                             0
                                                                                                                 0
                                                                                                                 0
                                                                                                                 0
                                                              RICHARD A. JARVIS Ky Bar #35590                    a
                                                              505 York Street                                    0
                                                                                                                 ~
                                                              Newport, Kentucky 41071                            0
                                                                                                                 0
                                                                                                                 0
                                                                                                                 0
                                                                                                                 0

                                                          5                                                      :
                                                                                                                 ~


Filed                  20-CI-00274 03/18/2020                 Taunya Nolan Jack, Campbell Circuit Clerk
   Case: 2:20-cv-00055-DLB-CJS Doc #: 1-2 Filed: 04/14/20 Page: 9 of 20 - Page ID#: 15
Filed "         20-CI-00274 A3/18/2020           Taunya Nolan Jack, Campbell Circuit Clerk




                                                 (859) 491-2111
                                                 Fax: (859) 491-2122
                                                 rickjarvislaw@gmail.com




                                                  N




                                                                                             ~
                                                                                             0
                                                                                             0
                                                                                             0
                                                                                             0
                                                                                             0
                                                                                             w
                                                                                             0
                                                                                             0
                                                                                             0
                                                                                             0
                                                                                             0
                                                                                             0
                                                                                             0

                                           1.1                                               i
                                                                                             ~


Filed           20-CI-00274   03/1812020         Taunya Nolan Jack, Campbell Circuit Clerk
                          Case: 2:20-cv-00055-DLB-CJS Doc #: 1-2 Filed: 04/14/20 Page: 10 of 20 - Page ID#: 16


- • --~ - -- - -_- -- -= -- _ _____ .--_ - - -_ --. . _ --. ----~. _; _ _ - _ -        ---~_ __ _        - _~.-__        -           --        -       - . _ --,-__~ _ . - -_---- - .. ~ --_ :~_ .~ ~_:._. -~ ~_:._ _~ _. - - . ,.. ~...


               ~~~LTe ppyA         TAUNYA NoLAN eTACK
              y                                                                                                                                                                         U.S.POSTAGE>>PITNEYBOWES
                                   CAILIPBELL COUNTY CIRCI                                                                                                                r  ~ •r00 "f:
                                   CAMPBELL CIRCUIT 8L DII                                                                                                          ;ty ~ 0, _~~ ~
                                   CAMPBELL COUNTI' COUA                                                                                                              m              4a W~6
                                                                                                                                                                                        ZIP
                                   330 YORK STREET                                                                                                                   j~ P   o~L :: 02 4UV0.71 $007.050
             ~oG'~roa a~s~lGw
                                   NEWPORT, KENTIICKY 41
                                                                          7019 2979 0001 9039 5390                                                                          e~          00003.71652MAR. 20. 2020.




                                                                ~~~~ •.~ ++---~~ s~-,
                                                                                                                                                   .


                                                                          ui»=~'i... . r~ :i.!~ :L',~.     i~       e,   ^~~i       )3`ti~F~~7~~I~
                                                                                                                                                d !!l~j~l~ ~i+. ++ ~ 3 1;~ }if t:( 1 }`rF ~ IiF:
                                                                                                                                                               3D + E_ ~# ~ l~lii .~1 l~~ }!•~            1,°
                                                                                                                                                                                                           ;7




                                                                                                                                0
Case: 2:20-cv-00055-DLB-CJS Doc #: 1-2 Filed: 04/14/20 Page: 11 of 20 - Page ID#: 17




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  COVINGTON DIVISION



  MICHAEL A. VENNEMAN, CPA PSC and                       :
  E-PAY, INC.                                            :
       Plaintiffs,                                       :
  vs.                                                    :   CASE NO.:
                                                         :   _____________________
  TRAVELERS CASUALTY INSURANCE                           :
  COMPANY OF AMERICA                                     :   Removed from Campbell Circuit
      Defendant                                          :   Court, Case No. 20-CI-00274
                                                         :
                                                         :
                                                         :

             TRAVELERS CASUALTY INSURANCE COMPANY OF AMERICA’S
                      ANSWER TO PLAINTIFFS’ COMPLAINT

        Comes the Defendant, Travelers Casualty Insurance Company of America (“Travelers”),

 by Counsel, and for its Answer to the Plaintiffs’ Complaint, hereby states as follows:

                                         FIRST DEFENSE

        The Plaintiffs’ Complaint fails to state a claim against Travelers, either in whole or in part,

 upon which relief can be granted.

                                       SECOND DEFENSE

        1.      Travelers is without sufficient knowledge or information to either affirm or deny

 the allegations contained in Paragraph 1 of the Plaintiffs’ Complaint.

        2.      Travelers is without sufficient knowledge or information to either affirm or deny

 the allegations contained in Paragraph 2 of the Plaintiffs’ Complaint.

        3.      Travelers is without sufficient knowledge or information to either affirm or deny

 the allegation in Paragraph 3 of the Plaintiffs’ Complaint concerning what may be unknown to the

 Plaintiffs, but Travelers admits the remaining allegations contained therein.



                                               1 of 10
Case: 2:20-cv-00055-DLB-CJS Doc #: 1-2 Filed: 04/14/20 Page: 12 of 20 - Page ID#: 18




        4.      Travelers denies the allegations contained in the parenthetical portion of Paragraph

 4 of the Plaintiffs’ Complaint as there were no exhibits attached to the Complaint. The remaining

 allegations contained in Paragraph 4 of the Plaintiffs’ Complaint are admitted.

        5.      Travelers denies the allegations contained in Paragraph 5 of the Plaintiffs’

 Complaint.

        6.      Travelers denies the parenthetical portion of Paragraph 6 of the Plaintiffs’

 Complaint as there were no exhibits attached to the Complaint. Travelers is without sufficient

 knowledge or information to either affirm or deny the remaining allegations contained in said

 paragraph.

        7.      Travelers is without sufficient knowledge or information to either affirm or deny

 the allegations contained in Paragraph 7 of the Plaintiffs’ Complaint and therefore denies same.

        8.      Travelers admits the allegation in Paragraph 8 of the Plaintiffs’ Complaint that the

 Plaintiffs made a claim with Travelers under policy no. 680-2G554600 which was designated

 claim no. DHR4194 and which Travelers subsequently denied, but the remaining allegations in

 said paragraph are denied, including any allegation that there was an Exhibit C attached to the

 Complaint.

        9.      In response to Paragraph 9 of the Plaintiffs’ Complaint, Travelers adopts and

 incorporates herein by reference its responses and affirmative defenses to the allegation contained

 in Paragraphs 1 through 8 of the Plaintiffs’ Complaint.

        10.     Travelers is without sufficient knowledge or information to either affirm or deny

 the allegations in Paragraph 10 of the Plaintiffs’ Complaint as the referenced Exhibit A was not

 attached to the Complaint and Travelers therefore denies same.




                                              2 of 10
Case: 2:20-cv-00055-DLB-CJS Doc #: 1-2 Filed: 04/14/20 Page: 13 of 20 - Page ID#: 19




        11.     Travelers is without sufficient knowledge or information to either affirm or deny

 the allegations contained in Paragraph 11 of the Plaintiffs’ Complaint as the referenced Exhibit A

 was not attached to the Complaint and Travelers therefore denies same.

        12.     Travelers is without sufficient knowledge or information to either affirm or deny

 the allegations contained in Paragraph 12 of the Plaintiffs’ Complaint as the referenced exhibits

 were not attached to the Complaint and Travelers therefore denies same. Travelers further denies

 that the Plaintiffs were subject to any forgery or alteration which would trigger coverage under the

 applicable policy.

        13.      In response to Paragraph 13 of the Plaintiffs’ Complaint, Travelers adopts and

 incorporates herein by reference its responses and affirmative defenses to the allegations contained

 in Paragraphs 1 through 12 of the Plaintiffs’ Complaint.

        14.     The exhibits referenced in Paragraph 14 of the Plaintiffs’ Complaint were not

 attached to the Complaint and therefore Travelers is without sufficient knowledge or information

 to either affirm or deny the allegations contained therein. Consequently, the allegations contained

 in Paragraph 14 of the Plaintiffs’ Complaint are denied.

        15.     Travelers is without sufficient knowledge or information to either affirm or deny

 the allegations contained in Paragraph 15 of the Plaintiffs’ Complaint because the exhibits

 referenced in Count I of the Plaintiffs’ Complaint were not attached.

        16.     Travelers is without sufficient knowledge or information to either affirm or deny

 the allegations contained in Paragraph 16 of the Plaintiffs’ Complaint because the referenced

 exhibit was not attached. Consequently, the allegations contained therein are denied.




                                               3 of 10
Case: 2:20-cv-00055-DLB-CJS Doc #: 1-2 Filed: 04/14/20 Page: 14 of 20 - Page ID#: 20




        17.     Travelers is without sufficient knowledge or information to either affirm or deny

 the allegations contained in Paragraph 17 of the Plaintiffs’ Complaint because the reference exhibit

 was not attached.

        18.     In response to Paragraph 18 of the Plaintiffs’ Complaint, Travelers adopts and

 incorporates herein by reference its responses and affirmative defenses to the allegations contained

 in Paragraphs 1 through 17 of the Plaintiffs’ Complaint.

        19.     In response to Paragraph 19 of the Plaintiffs’ Complaint, Travelers admits that its

 policy includes coverage for forgery and alteration and/or computer fraud subject to the terms,

 conditions and exclusions of the policy, but Travelers denies that the policy affords any such

 coverage to the Plaintiffs based on the facts presented.

        20.     Travelers denies the allegations contained in Paragraph 20 of the Plaintiffs’

 Complaint.

        21.     Travelers denies the allegations contained in Paragraph 21 of the Plaintiffs’

 Complaint.

        22.     In response to Paragraph 22 of the Plaintiffs’ Complaint, Travelers adopts and

 incorporates herein by reference its responses and affirmative defenses to the allegations contained

 in Paragraphs 1 through 21 of the Plaintiffs’ Complaint.

        23.     Travelers denies the allegations contained in Paragraph 23 of the Plaintiffs’

 Complaint.

        24.     Travelers denies the allegations contained in Paragraph 24 of the Plaintiffs’

 Complaint.

        25.     Travelers denies the allegations contained in Paragraph 25 of the Plaintiffs’

 Complaint.




                                               4 of 10
Case: 2:20-cv-00055-DLB-CJS Doc #: 1-2 Filed: 04/14/20 Page: 15 of 20 - Page ID#: 21




        26.     In response to Paragraph 26 of the Plaintiffs’ Complaint, Travelers adopts and

 incorporates herein by reference its responses and affirmative defenses to the allegations contained

 in Paragraphs 1 through 25 of the Plaintiffs’ Complaint

        27.     Travelers denies the allegations contained in Paragraph 27 of the Plaintiffs’

 Complaint.

        28.     Travelers denies the allegations contained in Paragraph 28 of the Plaintiffs’

 Complaint.

        29.     In response to Paragraph 29 of the Plaintiffs’ Complaint, Travelers adopts and

 incorporates herein by reference its responses and affirmative defenses to the allegations contained

 in Paragraphs 1 through 28 of the Plaintiffs’ Complaint

        30.     The Plaintiffs’ Complaint does not include a numerical paragraph 30 and therefore

 no response is required.

        31.     The Plaintiffs’ Complaint does not include a numerical paragraph 31 and therefore

 no response is required.

        32.     Travelers denies the allegations contained in Paragraph 32 of the Plaintiffs’

 Complaint.

        33.     Travelers denies the allegations contained in Paragraph 33 of the Plaintiffs’

 Complaint.

        34.     Travelers denies the allegations contained in Paragraph 34 of the Plaintiffs’

 Complaint.

        35.     In response to Paragraph 35 of the Plaintiffs’ Complaint, Travelers adopts and

 incorporates herein by reference its responses and affirmative defenses to the allegations contained

 in Paragraphs 1 through 34 of the Plaintiffs’ Complaint




                                               5 of 10
Case: 2:20-cv-00055-DLB-CJS Doc #: 1-2 Filed: 04/14/20 Page: 16 of 20 - Page ID#: 22




        36.     Travelers denies the allegations contained in Paragraph 36 of the Plaintiffs’

 Complaint.

        37.     Travelers denies the allegations contained in Paragraph 37 of the Plaintiffs’

 Complaint.

        38.     Any and all other allegations in the Plaintiffs’ Complaint which are not specifically

 admitted herein are denied.

                                        THIRD DEFENSE
        The Plaintiffs’ claims against Travelers are barred in whole or in part by the terms,

 provisions, conditions and exclusions in the applicable insurance policy issued by Travelers to the

 Plaintiffs and Travelers relies upon same as an affirmative defense.

                                      FOURTH DEFENSE

        The Plaintiffs’ claims against Travelers are barred in whole or in part by KRS 304.12-230,

 et seq., otherwise known as the Kentucky Unfair Claims Settlement Practices Acts, which

 Travelers adopts and incorporates herein as an affirmative defense.

                                        FIFTH DEFENSE

        The Plaintiffs may have failed to mitigate their damages, and Travelers relies upon same

 as an affirmative defense.

                                        SIXTH DEFENSE

        The Plaintiffs may have breached the terms of the insurance contract between Travelers

 and the Plaintiffs and Travelers relies upon same as an affirmative defense.

                                      SEVENTH DEFENSE

        The Plaintiffs may have failed to comply with the terms, provisions, and conditions of the

 insurance policy issued by Travelers to the Plaintiffs and Travelers relies upon same as an

 affirmative defense.


                                               6 of 10
Case: 2:20-cv-00055-DLB-CJS Doc #: 1-2 Filed: 04/14/20 Page: 17 of 20 - Page ID#: 23




                                         EIGHTH DEFENSE

         Travelers acted in good faith and in accordance with Kentucky Revised Statutes, Kentucky

 law and the terms and conditions of its insurance policy at all relevant times herein and it relies

 upon same as a complete bar to the Plaintiffs’ claims.

                                          NINTH DEFENSE

         Travelers liability, if any, for payment of the Plaintiffs’ claims is “fairly debatable” and

 “not beyond dispute” and Plaintiffs’ claims against Travelers are therefore barred.

                                         TENTH DEFENSE

         (1)     The claim of Plaintiffs for punitive and/or exemplary damages against Travelers

 cannot be sustained, because an award of punitive and/or exemplary damages under Kentucky law

 for the purpose of compensating Plaintiffs for elements of damage not otherwise recognized by

 Kentucky law would violate Travelers’ due process rights guaranteed by the Fourteenth

 Amendment to the United States Constitution and by Section 2 of the Kentucky Constitution.

         (2)     The claim of Plaintiffs for punitive and/or exemplary damages against Travelers

 cannot be sustained, because an award of punitive and/or exemplary damages under Kentucky law

 by a jury that (1) is not provided a standard of sufficient clarity for determining the appropriateness,

 or the appropriate size, of a punitive and/or exemplary damages award; (2) is not instructed on the

 limits on punitive and/or exemplary damages imposed by the applicable principles of deterrence

 and punishment; (3) is not expressly prohibited from awarding punitive and/or exemplary

 damages, in whole or in part, on the basis of invidiously discriminatory characteristics, including

 the corporate status of Travelers; (4) is permitted to award punitive and/or exemplary damages

 under a standard for determining liability for punitive and/or exemplary damages that is vague and




                                                 7 of 10
Case: 2:20-cv-00055-DLB-CJS Doc #: 1-2 Filed: 04/14/20 Page: 18 of 20 - Page ID#: 24




 arbitrary and does not define with sufficient clarity the conduct or mental state that makes punitive

 and/or exemplary damages permissible; and (5) is not subject to judicial review on the basis of

 objective standards, would violate Travelers’ due process and equal protection rights guaranteed

 by the Fourteenth Amendment to the United States Constitution and the double jeopardy clauses

 of the Fifth Amendment as incorporated into the Fourteenth Amendment and by Sections 2, 3, 13

 and 17 of the Kentucky Constitution.

        (3)     The claim of Plaintiffs for punitive and/or exemplary damages cannot be sustained,

 because an award of punitive and/or exemplary damages under Kentucky law without the same

 protections that are accorded to all criminal defendants, including protection against unreasonable

 searches and seizures, double jeopardy and self-incrimination and the rights to confront adverse

 witnesses, a speedy trial and the effective assistance of counsel would violate Travelers’ rights

 under the Fourteenth Amendment to the United States Constitution and the Fourth, Fifth and Sixth

 Amendments as incorporated into the Fourteenth Amendment and Sections 2, 10, 11, 13 and 14

 of the Kentucky Constitution.

        (4)     Any award of punitive and/or exemplary damages based on anything other than

 Travelers’ conduct in connection with the alleged incidents that are the subject of this lawsuit

 would violate the due process clause of the Fourteenth Amendment to the United States

 Constitution and the double jeopardy clause of the Fifth Amendment as incorporated into the

 Fourteenth Amendment and Sections 2 and 13 of the Kentucky Constitution, because any other

 judgment for punitive and/or exemplary damages in this case cannot protect Travelers against

 impermissible multiple punishment for unrelated incidents.




                                               8 of 10
Case: 2:20-cv-00055-DLB-CJS Doc #: 1-2 Filed: 04/14/20 Page: 19 of 20 - Page ID#: 25




                                     ELEVENTH DEFENSE

        Travelers pleads as affirmative defenses those defenses of CR 8.03 and F.R.C.P. 8(c) and

 12(b) as if fully restated herein, said defenses applicability to be determined during discovery and

 Travelers reserves the right to assert additional defenses whether affirmative or otherwise about

 which it presently lacks sufficient knowledge or information but which may become available

 during the course of this litigation through discovery and other means.

        WHEREFORE, the Defendant, Travelers Casualty Insurance Company of America, by

 Counsel, respectfully demands as follows:

        1. That the Plaintiffs’ Complaint against it be dismissed with prejudice;

        2. For its costs herein expended, including reasonable attorney’s fees;

        3. For a trial by jury on all issues so triable; and

        4. For any and all other relief, legal or equitable to which it may appear entitled.


                                                    Respectfully submitted,

                                                    SCHILLER BARNES MALONEY PLLC

                                                    /s/ Michael S. Maloney
                                                    ___________________________________
                                                    Michael S. Maloney, Esq.
                                                    Stephen C. Keller, Esq.
                                                    401 West Main Street, Suite 1600
                                                    Louisville, KY 40202
                                                    PH: (502) 625-1670
                                                    FAX: (502) 779-9328
                                                    mmaloney@sbmkylaw.com
                                                    skeller@sbmkylaw.com
                                                    Counsel for Defendant, Travelers Casualty
                                                    Insurance Company of America




                                                9 of 10
Case: 2:20-cv-00055-DLB-CJS Doc #: 1-2 Filed: 04/14/20 Page: 20 of 20 - Page ID#: 26




                                  CERTIFICATE OF SERVICE

         This is to certify that a true and correct copy of the foregoing has been electronically filed
        th
 this 14 day of April, 2020 with the CM/ECF System, which will send a notice of electronic filing
 to the following persons:


  John C. Hayden, Esq.                           Richard A. Jarvis, Esq.
  505 York Street                                505 York Street
  Newport, KY 41071                              Newport, KY 41071
  johnhaydenlaw@gmail.com                        rickjarvislaw@gmail.com
  Counsel for Plaintiffs                         Co-Counsel for Plaintiffs


 /s/ Michael S. Maloney
 ______________________________________________
 SCHILLER BARNES MALONEY PLLC




                                               10 of 10
